Citation Nr: 0928081	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for surgical 
scar.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine, C5-7, 
status post spinal fusion.


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to June 
1997.  He also had 6 years, 6 months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Board remanded the case to the RO 
in July 2007.

The issue of entitlement to an increased rating for 
degenerative joint disease of the cervical spine, C5-7, 
status post spinal fusion is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine surgical scar is well healed, 
nontender, and 5 centimeters long by 0.2 centimeters wide.  
It is not adherent and does not have irregular texture, 
shininess, or scaliness.  There is no elevation or depression 
on palpation, there is no hypo- or hyperpigmentation, and 
there is no induration or inflexibility of it.  


CONCLUSION OF LAW

The criteria for compensable disability rating for surgical 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7800, 7803, 7804 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through May 2003 and 
July 2007 letters to the Veteran that addressed all three 
notice elements.  The letters informed the Veteran of the 
evidence required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.

The Veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication.

While the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), was not provided until July 2007, the Court 
has held that, "once a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and examined the Veteran in July 2004 and August 
2008.  VA has satisfied its assistance duties.

The veteran has appealed the noncompensable rating assigned 
by the RO for surgical scar under Diagnostic Code 7805.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

As the veteran has perfected an appeal of the rating assigned 
for surgical scar in the initial award of service connection, 
the Board must evaluate all evidence of record reflecting the 
severity of the veteran's disability from the date of grant 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  This could result in staged 
ratings; i.e., separate ratings for different time periods. 

Diagnostic Code 7805 instructs the rater to evaluate scars 
based on limitation of function of the affected part.  The 
Veteran currently has a rating of his cervical spine based on 
limitation of function.  That rating is the subject of the 
remand below.  Other bases for compensation will be 
considered.

With respect to disfigurement of the head, face, or neck, 
Diagnostic Code 7800 applies and provides that the 8 
characteristics for purposes of rating under 38 C.F.R. § 
4.118, are as follows:

(1) Scar is 5 or more inches (13 or more cm.) in length; (2) 
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part; (3) Surface contour of scar is elevated or 
depressed on palpation; (4) Scar is adherent to underlying 
tissue; (5) Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); (8) Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). See Note (1), 
Diagnostic Code 7800.

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial, unstable. Note (1) to Diagnostic Code 
7803 provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) provides that a superficial scar is one not 
associated with soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination. 

On VA examination in July 2004, the Veteran had a neck scar 
from a recent cervical fusion.  It measured 5.4 cm by 0.20 
cm, and was well healed.  

During an RO hearing in September 2005, the Veteran testified 
that the scar on his neck hurts.  

VA examinations were conducted in August 2008.  The Veteran 
stated that he had neck surgery in March 2004.  It was an 
anterior diskectomy with fusions.  The Veteran reported that 
his surgical scar healed well, but that it itched daily.  He 
was using a cream for it twice a day.  Examination of the 
Veteran's neck by one examiner revealed him to have a well 
healed surgical incision anteriorly.  It was not tender.  The 
other examiner indicated that his scar was 5 cm long and 0.2 
cm wide, and that it was not tender to palpation.  It was not 
adherent to underlying tissue and had no irregular texture.  
It had no atrophy, shininess, scaliness, instability, 
ulceration, skin breakdown, elevation, or depression on 
palpation.  There was no hypopigmentation, hyperpigmentation, 
induration, inflexibility, or limitation of motion or 
function caused by the scar.  There was no inflammation.  

Based on the evidence, the Board concludes that a compensable 
rating is not warranted.  Diagnostic Code 7800 does not 
permit a compensable rating as there are no indicia of 
disfigurement as listed therein.  

Diagnostic Code 7803 does not permit a compensable rating as 
the evidence indicates the scar is stable rather than 
unstable.  The examiner in August 2008 described it as well 
healed and there are no indications of instability.

Diagnostic Code 7804 does not permit a compensable rating as 
the scar is not painful on examination.  While the Veteran 
testified in September 2005 that his neck scar hurts, on 
examination, there were no indications of pain found, and 
Diagnostic Code 7804 requires pain to be found on 
examination.  It was not.  Accordingly, a compensable rating 
is not warranted under any of the pertinent rating codes, for 
any part of the rating period.  

Moreover, the service-connected disability does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  Accordingly, referral for an 
extraschedular rating is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

An initial compensable evaluation for surgical scar is 
denied.


REMAND

Subsequent to the Board's July 2007 remand to have the 
Veteran be given adequate VCAA notice on his claims, a new 
case has emerged from the United States Court of Appeals for 
Veterans Claims (Court).  In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that where in an increased-
compensation claim such as the one in question, the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Unfortunately, to date, the Veteran has not been given notice 
that satisfies the Vazquez-Flores case.  More specifically, 
recent VA examination results reveal findings that warrant 
consideration of 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2008), the criteria of which have yet to be provided to the 
Veteran.  As a consequence, to ensure that the Veteran has 
been afforded appropriate due process, the Board finds that 
the claim for an increased rating for cervical spine 
degenerative joint disease must once more be remanded for the 
Veteran to be given the notice required by Vazquez-Flores, 
including the rating criteria for diseases and injuries of 
the spine and from 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for an 
increased rating for cervical spine 
degenerative joint disease, provide the 
Veteran notice in accordance with 
Vazquez-Flores.  Such notice should 
include the rating criteria for rating 
diseases and injuries of the spine and 
the criteria from Diagnostic Code 8515.

2.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


